Jason Nichols McDaniel v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-04-016-CR

     JASON NICHOLS McDANIEL,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 972-414-7178
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The trial court sentenced Jason Nichols McDaniel to twenty years’ imprisonment for
aggravated sexual assault in November 2001.  McDaniel filed a pro se notice of appeal in
January 2004.  The notice of appeal is untimely.  See Tex. R. App. P. 26.2.  Accordingly, the
appeal is dismissed for want of jurisdiction.
                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed for want of jurisdiction
Opinion delivered and filed February 11, 2004
Do not publish
[CRPM]